Citation Nr: 0834025	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disability, to 
include glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from December 1990 to May 
1991, and from January 2003 to October 2003.  The veteran was 
also ordered to active duty in April 2007 and apparently 
served on active duty until April 2008, although there is no 
official documentation of the latter date.  In addition, 
prior to and between the above periods of service, the 
veteran served in the Air Force Reserve and National Guard, 
to include approximately one year of active service between 
January 1972 and January 1975, as well as periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO denied service connection for glaucoma.  The 
veteran filed a notice of disagreement (NOD) in December 
2004, and the RO issued a statement of the case (SOC) in 
March 2005.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2005.

The Board notes that the veteran's February 2004 claim was 
for eye problems and glaucoma, but the RO characterized the 
issue as service connection for glaucoma.  As the treatment 
records contain evidence of eye symptomatology, such as 
pigment dispersion syndrome of the iris and dry eye syndrome, 
which may indicate disabilities of the eyes other than 
glaucoma, the Board has recharacterized the issue 
accordingly.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection for an eye 
disability, to include glaucoma, is warranted.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

The service medical records and service personnel records 
reflect that the veteran has served in the Air Force Reserve 
and National Guard.  With respect to such service, the 
applicable legal authority permits service connection only 
for a disability resulting from disease or injury incurred in 
or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22),(23),(24)  (West 2002 & Supp. 2008); 38 C.F.R. § 3.6 
(2007).  However, while there are some personnel records in 
the claims file, the claims file does not contain a document 
indicating each period during which the veteran performed 
ACDUTRA or INACDUTRA while a member of the Reserve or 
National Guard.  Thus, a remand is warranted to verify each 
of the veteran's periods of ACDUTRA and INACDUTRA.  Only 
service department records can establish if and when a person 
was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).

In addition, as noted by the veteran's representative during 
the Board hearing (p. 3), the November 2004 VA examination 
report contains a diagnosis of open-angle glaucoma, but does 
not contain an opinion as to the etiology of this disability.  
Moreover, there are multiple treatment records that refer to 
glaucoma, pre-glaucoma ocular hypertension, and eye 
symptomatology, to include a June 2002 Kaiser Permanente 
Progress notation of a history of glaucoma.  However, the 
Board cannot determine on the current record whether some of 
these references were made during periods of ACDUTA or 
INACDUTRA.  The Board also notes that, in January 2006, the 
Fort Hood Army Medical Center Chief of Ophthalmology 
expressed the opinion that stress can contribute to 
intraocular pressure, thus suggesting a general possibility 
of a relationship between glaucoma and service.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, given that the veteran has been diagnosed with 
glaucoma, and there is evidence of other eye symptomatology 
over a period of time during which he likely served on 
ACDUTRA or INACDUTRA, the RO should determine the dates on 
which the veteran was on ACDUTRA and INACDUTRA, and obtain a 
medical opinion identifying all current disabilities of the 
eyes and whether any such disability is related to service, 
ACDUTRA, or INACDUTRA.

Hence, the RO should verify the veteran's periods of ACDUTRA 
and INACDUTRA, as well as his most recent period of service.  
Then, the RO should arrange for the veteran to undergo a VA 
ophthalmologic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claim (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for service connection for an eye disability, to 
include glaucoma.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for an eye disability, to include glaucoma. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for an eye 
disability, to include glaucoma.  The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, as 
regards assignment of disability ratings 
and effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
ophthalmologic examination, by a 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  The physician 
should be provided pertinent information 
as to the periods of the veteran's active 
service, ACDUTRA, and INACDUTRA.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
disabilities of the eyes.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of a) disease or injury during 
active duty or a period of ACDUTRA or (b) 
injury during a period of INACDUTRA. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for an eye disability, to 
include glaucoma, in light of all 
pertinent evidence and legal authority.
 
7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).




